                  Case 1:18-cr-00228-DAD-BAM Document 61 Filed 03/16/21 PagePage
AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release
                                                                              1 1ofof 3                                   3   Pages



                                      UNITED STATES DISTRICT COURT
                                                                          for the
                                                 Eastern District of California

UNITED STATES OF AMERICA,
                                                                          )
                              v.                                          )
                                                                                        Case No.      1:18-cr-00228-DAD-BAM
                                                                          )                            1:18-mj-00177-EPG
CHAMPA SAYADETH,                                                          )


                                       ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:             VIA ZOOM
                                                                                              Place

      before District Judge Dale A. Drozd in Courtroom 5

      on                                                     March 22, 2021 at 09:00 AM
                                                                              Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.
DocuSign Envelope ID: F21C3E0E-5B95-4707-91EB-EDBB4F24A18F

                     Case
     AO 199B (Rev. 09/08-    1:18-cr-00228-DAD-BAM
                          EDCA [Fresno]) Additional Conditions of ReleaseDocument
                                                                         (General)      61 Filed 03/16/21 Page 2 of 3
                                                                                                                    Page                     2 of   3 Pages

     SAYADETH, Champa
     Doc. No. 1:18-
     CR-00228-1 and 1:18-
     mj-00177                                     ADDITIONAL CONDITIONS OF RELEASE
    Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
    persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

          (6)       The defendant is placed in the custody of:

                       Name of person or organization             Pouna Saiprasert

             who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
             defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
             release or disappears.

                       SIGNED: ________________________________
                                         CUSTODIAN
          (7)       The defendant must:
                    (a)   report on a regular basis to the following agency:
                           Pretrial Services and comply with their rules and regulations;
                    (b)   report as directed to the Pretrial Services Agency on the first working day following your release from custody;
                    (c)   reside with your third-party custodian and not move or absent yourself from this residence for more than 24 hrs.
                           without prior approval of PSO; travel restricted to Eastern District of California, unless otherwise approved in
                           advance by PSO;
                    (d)   report any contact with law enforcement to your PSO within 24 hours;
                    (e)   cooperate in the collection of a DNA sample;
                    (f)   not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other
                           dangerous weapon; additionally, you must provide written proof of divestment of all firearms/ammunition,
                           currently under your control;
                    (g)   submit to drug and/or alcohol testing as approved by the Pretrial Services Officer. You must pay all or part of the
                           costs of the testing services based upon your ability to pay, as determined by the Pretrial Services Officer;
                    (h)   refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled substance without a
                           prescription by a licensed medical practitioner; and you must notify Pretrial Services immediately of any
                           prescribed medication(s). However, medical marijuana, prescribed and/or recommended, may not be used;
                    (i)   not apply for or obtain a passport or any other traveling documents during the pendency of this case;
                    (j)   following your release from custody, you must complete a 14-day quarantine period at your residence. During
                           this 14-day quarantine period, you must remain inside your residence at all times except for medical needs
                           preapproved by the Pretrial Services Officer. You must comply with any and all telephonic and virtual (video)
                           reporting instructions given to you by the Pretrial Services office;
                    (k)   following the14-day quarantine period, you must attempt to obtain a COVID-19 test with a medical provider at
                           a location approved by the Pretrial Services Officer, and you must report the results of your COVID-19 test to
                           Pretrial Services immediately upon receipt; and,
                    (l)   upon completion of the 14-day quarantine period and after you have submitted a negative COVID-19 test result
                           to Pretrial Services, participate in the following Location Monitoring program component and abide by all the
                           requirements of the program, which will include having a location monitoring unit installed in your residence
                           and a radio frequency transmitter device attached to your person. You must comply with all instructions for the
                           use and operation of said devices as given to you by the Pretrial Services Agency and employees of the monitoring
                           company. You must pay all or part of the costs of the program based upon your ability to pay as determined by
                           the PSO; HOME INCARCERATION: You must remain inside your residence at all times except for medical
                           needs or treatment, religious services, meetings with your counsel in connection with the defense in this case,
                           and court appearances pre-approved by the PSO.
AO J 99C (Rev. 09/08-
                  CaseEDCA1:18-cr-00228-DAD-BAM
                           [Fresno)) Advice of Penalties     Document 61 Filed 03/16/21 Page
                                                                                         Page__3__
                                                                                               3 of o�3f�3_                  _
                                                                                                                             _ Pages

                                        ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT: CHAMPA SAYADETH

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more -you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years -you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony- you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor- you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                              Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.




                                                                                   Defendant's Signature




                                            Directions to the United States Marshal

( D) The defendant is ORDERED released after processing.




       March 16, 2021
Date:-------------------------------------                                                                          -----      ---
                                                                                 Judicial Officer's Signature

                                                                Dale A. Drozd, U.S. District Judge
                                                                                    Printed name and title




                  DISTRIBUTION:    COURT      DEFENDANT      PRETRIAL SERVICE      U.S ATTORNEY              U.S. MARSHAL
